DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/21 has been entered.
 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graneto, III (US 2003/0126670) in view of Greenhouse (US 3,447,164).
 	In regard to claim 31, Graneto teaches a head covering apparatus (cap: 10) comprising: a material comprising an outer layer and an inner layer (inner material: 14 and exterior material: 12), wherein: the outer layer (12) is adhered to the inner layer (14) (layers are laminated: paragraph 0026), the outer layer (12) comprises a water repellent fabric (paragraphs 0018 and 0027), and the inner layer (14) comprises a liner fused along an inside surface of the material 
 	However, Graneto, III fails to teach a grip disposed around at least a portion of an interior of a perimeter of the material.
 	Greenhouse teaches a shower cap (1) with a band (4) with grip (balloon-like members: 6) disposed around the interior perimeter of the material (column 2, lines 56-64) said grip (6) being fused to said material (see figures 3 and 4; column 2, lines 54-61); wherein the grip (6) enables the material to provide a water tight seal wherein the material is covering an object without slipping and sliding off the object (column 2, lines 66-71 through column 3, lines 1-14).
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the shower cap of Graneto with the water tight seal grip of Greenhouse, since the shower cap of Graneto provided with a water tight seal grip would provide a shower cap with an enhanced circumferential opening that not only properly holds the cap to the user’s head securely but also prevents water from entering along the sides of the cap wetting the user’s hair below.
 	
 	In regard to claim 32, Graneto teaches wherein the liner is a plastic liner (paragraph 0018).

 	
 	Claims 1, 4, 11-12, 17-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dammann et al. (US 2014/0101821) in view of Saunders (US 2,730,720) and Plant (US 9,095,181).
 	In regard to claim 1, Dammann et al. teaches a head covering apparatus (100) comprising: a material (100) comprising an outer layer and an inner layer (PUL material: paragraph 0014, laminate comprises knit layer and coating layer), an elastic member (108.1) located at least at a portion of the perimeter of the material (paragraph 0013: figures 2A or 2B).

 	Saunders teaches a shower cap (10) with a grip (13) disposed around the interior perimeter of the material (10): said grip (13) being fused to said material (figures 1 and 2); wherein the grip (13) enables the material to provide a water tight seal wherein the material is covering an object without slipping and sliding off the object (column 2, lines 15-41).
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the shower cap of Dammann et al. with the water tight seal grip of Saunders, since the shower cap of Dammann et al. provided with a water tight seal grip would provide a shower cap with an enhanced circumferential opening that not only properly holds the cap to the user’s head securely but also prevents water from entering along the sides of the cap wetting the user’s hair below.
 	Plant teaches PUL (polyurethane laminate) created by laminating a light weight polyester interlock knit fabric to a 1mil. thick film of polyurethane (column 3, lines 56-60), which creates a fabric that is fused along its entire surface (column 3, lines 56-60).
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the PUL material of Dammann et al. being constructed out of an outer polyester knit layer (polyester is water repellent) laminated to a polyurethane coating as taught by Plant, since the PUL of Dammann being polyester knit with a polyurethane coating would provide a PUL fabric and therefore shower cap, that is washable, waterproof, and breathable (see Plant: see column 3, lines 58-59).
 
 	In regard to claim 4, the combined references teach wherein the elastic member is located around the interior perimeter of the covering apparatus (Dammann: 108.1 that extends around channel 106: paragraph 0013).

 	In regard to claim 11, the combined references teach wherein the grip (adhesive: 13) is stitched, bonded or piped to the material (Saunders: adhesives connection to the hat is bonding: figure 2).

 	In regard to claim 12, the combined references teach wherein the covering apparatus is a shower cap (Dammann et al.: figures 2A, 2B).

 	In regard to claim 17, the combined references teach wherein the material is knit or woven (Dammann et al.: paragraph 0014; inherent of PUL material: knit polyester layer with a laminated backing of polyurethane Plant specifically teaches PUL material being knit polyester layer with a laminated backing of polyurethane: see column 3, lines 56-60).

 	In regard to claim 18, the combined references teach wherein the material comprises a plurality of folds at a front of the covering apparatus that culminate toward a point (Dammann et al.: folds along the channel 106 that culminate to stitching line at top of channel: figures 2A, 2B).

 	In regard to claim 20, the combined references teach wherein the material comprises a pocket for enclosing hair (Dammann et al.: figures 2A, 2B). 

	In regard to claim 21, the combined references teach further comprising a band attached to a periphery of the material (Dammann et al.: see stitched hem band 1-6 around elastic).

 	In regard to claim 22, the combined references teach wherein the elastic member is enclosed within the band (see Dammann et al.: elastic 108 within band 106 attached at hem).

Claims 1, 4, 8, 12, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20015/000002) in view of Greenhouse (US 3,447,164).
 	In regard to claim 1, Brown teaches a head covering apparatus (cover: 10) comprising: a material comprising an outer layer and an inner layer (PUL material: claim 5, laminate comprises knit layer and coating layer), an elastic member (strip or loop: 14A) located at least at a portion of the perimeter of the material (paragraph 0022).
 	However, Brown fails to teach a grip disposed around the interior perimeter of the material; and wherein the PUL fabric specifically comprises a water repellant fabric and a polyurethane liner fused along an entire inside surface of the outer layer.
 	Greenhouse teaches a shower cap (1) with a band (4) with grip (balloon-like members: 6) disposed around the interior perimeter of the material (column 2, lines 56-64) said grip (6) being fused to said material (see figures 3 and 4; column 2, lines 54-61); wherein the grip (6) enables the material to provide a water tight seal wherein the material is covering an object without slipping and sliding off the object (column 2, lines 66-71 through column 3, lines 1-14).
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the water cap of Brown with the water tight seal grip of Greenhouse, since the shower cap of Brown provided with a water tight seal grip would provide a water cap with an enhanced circumferential opening that not only properly holds the cap to the user’s head securely but also prevents water from entering along the sides of the cap wetting the user’s hair below.
 	Plant teaches PUL (polyurethane laminate) created by laminating a light weight polyester interlock knit fabric to a 1mil. thick film of polyurethane (column 3, lines 56-60), which creates a fabric that is fused along its entire surface (column 3, lines 56-60).
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the PUL material of Brown being constructed out of an outer polyester knit layer (polyester is water repellent) laminated to a polyurethane coating as taught by Plant, 

 	In regard to claim 4, the combined references teach wherein the elastic member is located around the interior perimeter of the covering apparatus (Brown teaches elastic 14A attached around interior perimeter: see figures 1 and 3 and Greenhouse teaches rubber/elastic member 4 attached entirely around the interior perimeter of the cap).

 	In regard to claim 12, the combined references teach wherein the covering apparatus is a shower cap (Brown teaches a cover that is capable of being worn as a shower cap: see paragraphs 001 and 002).

 	In regard to claim 17, the combined references teach wherein the material is knit or woven (Brown teaches: in claim 5 a PUL material; Plant specifically teaches PUL material being knit polyester layer with a laminated backing of polyurethane: see column 3, lines 56-60).

  	In regard to claim 18, the combined references teach wherein the material comprises a plurality of folds at a front of the covering apparatus that culminate toward a point (Brown teaches folds 12 that each culminate toward a point: paragraph 0026).

 	In regard to claim 20, the combined references teach wherein the material comprises a pocket for enclosing hair (Brown: see pocket of 16 for enclosing hair). 

 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dammann et al. (US 2014/0101821), Saunders (US 2,730,720) and Plant (US 9,095,181) as applied to claim 1 above, and further in view of Rhew (US 2008/0222781).
 	Dammann, Saunders, and Plant fail to teach the outer layer coated with a water repellent coating. 
 	Rhew teaches coating garments with water repellant coatings to provide barrier properties to a material while keeping the texture and breathability (paragraphs 0031 and 0035).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the outer layer of the PUL of Dammann et al. with a water repellent coating as taught by Rhew, since the outer PUL layer of Dammann et al. provided with a water repellent coating would provide an even more protective cap, while still retaining the outer fabrics texture and breathability.

 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Greenhouse, and Plant (US 9,095,181) as applied to claim 1 above, and further in view of Rhew (US 2008/0222781).
 	Brown, Greenhouse, and Plant fail to teach the outer layer coated with a water repellent coating. 
 	Rhew teaches coating garments with water repellant coatings to provide barrier properties to a material while keeping the texture and breathability (paragraphs 0031 and 0035).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the outer layer of the PUL of Brown with a water repellent coating as taught by Rhew, since the outer PUL layer of Brown provided with a water repellent coating would provide an even more protective cap, while still retaining the outer fabrics texture and breathability.

 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dammann et al. (US 2014/0101821), Saunders (US 2,730,720) and Plant (US 9,095,181) as applied to claim 1 above, and further in view of A Little Dancer (NPL: Cloth Diaper Tutorial).
 	Dammann et al., Saunders, and Plant fail to teach the material is digitally sublimated with one or more of a plurality of designs. 
 	A Little Dancer teaches PUL fabric with one or more of a plurality of designs (see Cloth Diaper Tutorial and patterns on fabric). It is noted that the designs being digitally sublimated is a product-by-process limitation and as long as the prior art teaches the designs, the method in which they were supplied does not need to be taught by the prior art (see MPEP 2113).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the PUL fabric of Dammann et al. with the designs on a PUL fabric as taught by A Little Dancer, since the PUL fabric of Dammann et al. provided with designs would provide a more aesthetically pleasing shower cap.

 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Greenhouse, and Plant (US 9,095,181) as applied to claim 1 above, and further in view of A Little Dancer (NPL: Cloth Diaper Tutorial).
 	Brown, Greenhouse, and Plant fail to teach the material is digitally sublimated with one or more of a plurality of designs. 
 	A Little Dancer teaches PUL fabric with one or more of a plurality of designs (see Cloth Diaper Tutorial and patterns on fabric). It is noted that the designs being digitally sublimated is a product-by-process limitation and as long as the prior art teaches the designs, the method in which they were supplied does not need to be taught by the prior art (see MPEP 2113).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the PUL fabric of Brown with the designs on a PUL fabric as taught by .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 8-12, 17-18, 20-22 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,021,930. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10,021,930 claim a covering apparatus with elastic member, a grip structure on the interior of the apparatus, with an outer water repellant layer and an inner layer of polyurethane, which is a plastic material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8-12, 17-18, 20-22 and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 forms submitted herewith. The cited prior art to McGuire (US 9,532,620) and Hayman (US 2006/0095013) are of particular relevance to the claimed invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Alissa L. Hoey
Primary Examiner 
AU 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732